Citation Nr: 1206749	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-39 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from July 3, 2002 to July 18, 2007?

2.  What evaluation is warranted for PTSD from July 19, 2007 to June 1, 2010?

3.  What evaluation is warranted for PTSD from June 2, 2010?

4.  What evaluation is warranted for hepatitis C from July 3, 2002?

5.  Entitlement to total disability based on unemployability.


REPRESENTATION

Appellant represented by:	Sean Ravin, Esq.



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 (PTSD and Hepatitis C), and November 2009 (TDIU) rating decisions by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability, therefore, the issue is properly before the Board for adjudication.

This appeal is REMANDED, in part, to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Between July 3, 2002 and July 19, 2007, the Veteran's PTSD was not manifested by occupational and social impairment with reduced reliability and productivity.

2.  From July 19, 2007 to June 4, 2010, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment thinking or mood due to such symptoms as: suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  

3.  Since June 5, 2010, the Veteran's PTSD has been manifested by total occupational impairment.

4.  Since July 3, 2002, hepatitis C has not been manifested by symptoms of intermittent fatigue, malaise and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD from July 3, 2002 to July 18, 2007 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a 70 percent evaluation for PTSD from July 19, 2007 to June 1, 2010 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for a 100 percent evaluation for PTSD from June 2, 2010 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

4.  The criteria for a compensable evaluation for hepatitis C are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Increased Rating Claims Generally-Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  Id.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD and hepatitis C. Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found- a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. at 126. 

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. §§ 3.321(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analyses below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating for PTSD-Laws and Regulations

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A global assessment of functioning score between 61 and 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A global assessment of functioning score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Increased Rating for PTSD-Factual Background 

The Veteran was afforded a VA examination in September 2002.  He reported that having been married twice before.  He was then single, but had a daughter from his second marriage with whom he had frequent phone contact.  He reported spending his days around his home and being involved with a local Vietnam Veteran motorcycle group.  He stated that he had no friends and had not had any since his second marriage ended six years prior.

On mental status examination the Veteran was alert and oriented, and had appropriate eye contact.  His affect was calm but his mood was irritable.  Speech was within normal limits in rate, volume and content.  He denied suicidal or homicidal intent or ideation, as well as hallucinations.  The Veteran explained that he thought daily about his Vietnam experience, and that these thoughts were triggered by constant back pain.  (The appellant is service connected for residuals of a shell fragment wound to the left side.  He is not service connected for residuals of laminectomies due to disc disease.)  He reported regularly having nightmares about Vietnam, "checking the perimeter" of his home, and keeping a gun with him at most times.  He denied problems with his temper or irritability, but stated that his concentration was fair.  He stated that he was easily startled when approached from behind.  He denied excessive worry, rumination, compulsions or obsessions.  He endorsed being estranged from others and sleep problems.  The diagnosis was alcohol abuse in remission.  The examiner opined that the Veteran did not meet the diagnostic criteria for a diagnosis of posttraumatic stress disorder.  A global assessment score of 65 was provided.  

A November 2006 psychiatric evaluation at a VA medical center noted that the Veteran had nightmares and flashbacks of being in Vietnam.  He reported avoiding crowds and isolating himself.  He endorsed having a startle response, especially to loud noises.  He reported increased nightmares and flashbacks since he stopped drinking alcohol.  On mental status examination the Veteran denied depression but described insomnia.  He had a euythmic mood with congruent affect.  He denied homicidal or suicidal ideation or plans to hurt himself or anyone else.  There were no psychotic symptoms shown.  He was alert and oriented and insight and judgment were fair.  The Veteran's thought processes were normal.  A global assessment score of 70 was provided.  

A January 2007 VA community-based outpatient clinic note reported that the Veteran had a mildly depressed mood and a congruent affect.  The Veteran reported that he was extremely isolated and fearful of being close to anyone.  He reported being unable to work due to stress and that he received Social Security disability benefits.  The record shows that the appellant receives Social Security disability benefits for a nonservice connected back disorder.  There is no evidence that Social Security benefits have ever been granted in part or in whole due to posttraumatic stress disorder.  

Mental status examination revealed that the Veteran was comfortable but at first distant.  As the examination progressed he became more relaxed.  His thought content was related mainly to his pending PTSD disability claim, about which the Veteran was considerably worried.  The Veteran was neither suicidal nor homicidal but had financial worries because he was not able to work.  His thought processes were goal-oriented.  A global assessment score of 45 was provided.  

The Veteran reported for a VA examination on July 19, 2007.  The appellant reported that he was estranged from his family and had no social relationships beyond exchanging pleasantries with neighbors.  It was noted that the Veteran had a history of violence in that he was physically assaultive to his ex-wives.  The appellant believed that his posttraumatic stress disorder standing alone precluded employment.  Following mental status examination he was judged to be neatly groomed, appropriately dressed, but tense.  Speech was spontaneous, but rapid and loud.  He was cooperative but irritable with a constricted affect and anxious mood.  He was easily distracted.  He was intact to person, time and place.  The appellant's thought process was rambling and there was some preoccupation noted.  The Veteran described interrupted sleep and panic attacks which occurred weekly.  He denied specific homicidal ideation but was worried that he could be easily provoked in public.  

The Veteran described having suicidal thoughts at least once a month but denied having a plan or intent.  He reported that he tried not to go out in public.  It was noted that he was able to maintain minimum personal hygiene.  The Veteran's remote memory was normal, but recent and immediate memory were mildly impaired.  He described intrusive thoughts, increased arousal, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating and hypervigilance.  A global assessment score of 50 was provided.  The examiner opined that the Veteran was not totally occupationally and socially impaired due to PTSD, but PTSD symptoms did result in deficiencies in thinking, family relations and mood.  The examiner noted that the Veteran was able to interact with others on a superficial basis and that the effects of the Veteran's PTSD on his ability to work were difficult to assess as the Veteran was already not working due to physical problems.  The examiner opined that the Veteran's anxiety and anger would certainly make interpersonal functioning difficult.  

In June 2010, the Veteran underwent a QTC examination.  The Veteran explained that due to his medications, to include medications for back pain, he was unable to work.  He described having a poor attitude, anxiety, night sweats, nightmares, depression, suicidal thinking, excessive drinking, flashbacks and insomnia.  The examiner stated that the severity of symptoms were moderate but constant.  The Veteran described a history of violent behavior towards both of his ex-wives.  There was no history of suicide attempts.  

The Veteran described being estranged from his family.  He stated that he was divorced and had been single for fourteen years.  He had one child with whom he had a good relationship and explained that this daughter was the only person he trusted.  The Veteran reported self-isolation, living like a hermit, and having difficulty getting along with others.  He stated that he had not worked for 12 years.  He reported that he had worked as a taxi driver four five months but pulled a gun on a passenger once after the passenger asked him if he was scared to drive a cab.  

The Veteran stated that he had persistent recollections of his trauma, recurring dreams, persistent stress, worry, panic and terror and distress at events which remind him of trauma such as thunder, helicopters, sudden noises and bad smells.  He had physiological reactions to cues and stated that he was jumpy and frightened.  On mental status examination, orientation was within normal limits.  His appearance, hygiene, and behavior were appropriate.  The Veteran maintained good eye contact during the examination and affect and mood demonstrated a disturbance of motivation and mood.  He described mood swings, anxiety and depressed mood.  He stated that he had suicidal thoughts at times.  Communication, speech and concentration were within normal limits.  The Veteran described panic attacks which occurred less than once a week.  There were no reports of delusions or hallucinations.  Obsessive-compulsive behavior was absent and there were signs of suspiciousness noted.  

The Veteran's thought processes were appropriate.  His judgment was impaired with a history of unprovoked violence stemming from bad judgment and suspiciousness.  Abstract thinking was reported as normal, memory was normal and suicidal ideation was present.  Homicidal ideation was absent.  The examiner stated that there were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD which were described as mood problems, panic issues, bad judgment, impulsive violent episodes and suicidal thinking.  The examiner stated that the Veteran was unable to work as a result of his PTSD.  His suspiciousness and hypervigilance resulted in him pulling a weapon on a patron in his last job.  A global assessment score of 65 was provided.

Increased Rating for PTSD-Analysis

Given the foregoing, the Board concludes that a disability rating of 30 percent is appropriate from July 3, 2002 to July 18, 2007, that a 70 percent disability rating is appropriate from July 19, 2007 to June 1, 2010, and that a 100 percent disability rating is warranted from June 2, 2010.  

In this regard, the Veteran's disability picture did not most nearly approximate the level of social and occupational impairment contemplated by a 50 percent evaluation prior July 19, 2007.  The pertinent record does not demonstrate circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment or impaired abstract thinking during this period.  Indeed, during this term the Veteran maintained a good relationship with his daughter and he showed involvement in a Vietnam Veteran motorcycle club.  Hence, he demonstrated some social capability.  The Veteran had fair insight and judgment, and denied homicidal and suicidal ideation.  His global assessment of functioning scores ranged from 45 at worst to 70 at best.  

The Board is cognizant of this wide range between a January 2007 VA medical center treatment note and a November 2006 psychiatric evaluation.  As stated above, global assessment of functioning scores between 41 and 50 reflect serious symptoms, scores between 51 and 60 reflect moderate symptoms and scores between 61 and 70 reflect mild symptoms.  In this case, the Board affords the global assessment of functioning score scores of 70 and 65 more weight than the January 2007 score because the latter physician did not explain why such a low global assessment of functioning score was assigned.  The treating physician noted that the Veteran was unable to work due to stress, however in doing so he noted that the appellant was on Social Security and noted that many of his stresses were financial, as opposed to related to his PTSD symptoms.  It is significant that the record shows that the appellant's award of Social Security disability was based on nonservice connected discogenic and degenerative back disorders, and not on a posttraumatic stress disorder.  

The examiner did not refer to evidence of symptomatology which approximated that described in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition for the assigned global assessment of functioning score.  For example, at no time during this term did the evidence show suggestions of stereotyped speech, or difficulty understanding complex commands.  The Veteran did show some impairment in social and occupational functioning, but the record for this period did not show the level of impairment described in the lower global assessment of functioning score.  Because the lower global assessment of functioning score is not consistent with the objective findings, the score is not probative as to the Veteran's actual disability picture.  While some social and occupational impairment is conceded, the extent of such impairment is properly reflected by the 30 percent evaluation already in effect for the period between July 3, 2002 and July 18, 2007.

The Board finds that the Veteran' symptomatology from July 3, 2002 to July 18, 2007 included anxiety, depression, irritability, isolation, avoidance, impaired sleep, impaired social and occupational functioning, increased startle response and hypervigilance.  Overall, this disability picture most closely approximates a 30 percent rating under Diagnostic Code 9411.  Accordingly, entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder before July 18, 2007 must be denied on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Between July 19, 2007 and June 1, 2010, the Board finds that a 70 percent disability rating is appropriate.  In this regard, from July 2007 the Veteran's symptoms included sleep disturbance, intrusive thoughts, depression, avoidance, flashbacks, poor concentration, fair judgment, anxiety and irritability.  Significantly, the record also shows that the appellant was reporting monthly suicidal ideation.  The Board finds that these factors are consistent with occupational and social impairment with deficiencies in most areas.  In light of these factors, the Board finds that a 70 percent rating is in order for this term.  

The Board, however, finds no evidence that posttraumatic stress disorder was productive of total occupational and social impairment.  There is no evidence that the appellant demonstrated a gross impairment in thought processes or communication, or persistent delusions or hallucinations.  During the term the Veteran was neither in persistent danger of hurting self or others, nor did he show an inability to perform activities of daily living.  He was never disoriented to time or place, and his memory while mildly impaired, did not prevent his recollection of the names of close relatives, his own occupation, or his own name.  Finally, the July 2007 examiner specifically found that the appellant was not totally impaired from an occupational perspective due to posttraumatic stress disorder.  Hence, a 100 percent rating is not in order for the period between July 19, 2007 and June 1, 2010.

Effective June 2, 2010 the Board finds that the appellant is entitled to a 100 percent rating for his posttraumatic stress disorder.  In this regard, following a June 2, 2010, VA contract examination the examiner concluded that the Veteran's unemployability was primarily due to the effects of his posttraumatic stress disorder.  Hence, the Board finds that from that date, the appellant's posttraumatic stress disorder caused him to be totally impaired from an occupational perspective, and a 100 percent rating is in order from June 2, 2010.  

The evidence in this case does not show at any time during the appellant term that an exceptional disability picture was presented such that the available schedular evaluations for the service-connected mental disability were inadequate.  Thun v. Peake, 22 Vet App 111 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for a mental disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  There is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Hence, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Increased Rating for Hepatitis C-Laws and Regulations

Hepatitis C has is rated under Diagnostic Code 7354. 38 C.F.R. § 4.114.  That Diagnostic Code provides a 10 percent rating for symptoms of intermittent fatigue, malaise and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.

The term "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.115, Diagnostic Code 7354 (Note (2)) (2011).

Increased Rating for Hepatitis C-Factual Background and Analysis

The Veteran was afforded a VA examination in July 2007 in order to determine the severity of his hepatitis C.  During his examination it was noted that the Veteran was first diagnosed with hepatitis C in 1998 and that he had no clinical symptoms of hepatitis.  There was no vomiting, his weight was stable and his appetite was good.  There was no muscle loss or evidence of hepatitis on the basis of physical examination.  The liver was not enlarged, spleen was not felt, there was no erythema and liver function tests were normal.  A diagnosis of hepatitis C without evidence of active liver disease was provided.  

The Veteran was again examined in June 2010 at a QTC examination wherein it was noted that the Veteran's condition did not affect his general body health.  Body weight was not affected, the Veteran's liver condition did not cause easy fatigueability, gastrointestinal disturbances, nausea and vomiting, loss of appetite, arthralgia or jaundice.  The Veteran reported no abdominal pain and stated that his liver condition did not cause incapacitation.  He stated that he had never vomited blood, passed tarry stools and did not require abdominal tapping for his liver condition.  The liver condition did not cause coma or periods of confusion and there was no history of liver transplant.  The Veteran was not receiving any treatment for his hepatitis C.  During his examination, the Veteran reported that he did not experience any overall functional impairments from this condition.  

The Veteran contends that he should be afforded a compensable rating for his hepatitis C.  As noted above a 10 percent rating is given when there is evidence of intermittent fatigue, malaise and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  While the Veteran has a diagnosis of hepatitis C, his disorder is shown to be completely asymptomatic.  The Veteran himself has stated at examination that he did not experience any functional impairments from the disease.  Accordingly a compensable disability rating for hepatitis C is not warranted by the evidence of record.  

ORDER

From July 3, 2002 to July 18, 2007 a disability rating in excess of 30 percent for posttraumatic stress disorder is denied.  

From July 19, 2007 to June 1, 2010, a 70 percent disability rating for posttraumatic stress disorder is granted subject to the laws and regulations governing the award of monetary benefits.  

From June 2, 2010, a 100 percent disability rating for posttraumatic stress disorder is granted subject to the laws and regulations governing the award of monetary benefits.  

A compensable disability rating for hepatitis C is denied.


REMAND

The foregoing decisions change the factual foundation considered in the November 2009 rating decision which denied a total disability evaluation based on individual unemployability due to service connected disorders.  While the Veteran cannot be awarded a total disability evaluation based on individual unemployability due to service connected disorders from June 2, 2010, based on his award of a 100 percent schedular evaluation effective that date, in light of his September 2008 claim, the period from September 2007 to June 2, 2010, must be readjudicated in light of the benefits granted above.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify any pertinent records concerning the period between September 2007 and June 2, 2010, that have yet to be added to the claims file and which address his ability or inability to work due to his service connected disorders alone during this term.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO must readjudicate the appellant's entitlement to a total disability evaluation based on individual unemployability due to service connected disorders for the period between September 2007 and June 2, 2010.  If the benefit sought on appeal remains denied the RO must issue a supplemental statement of the case, and afford the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


